Title: To Alexander Hamilton from Benjamin Lincoln, 4 July 1794
From: Lincoln, Benjamin
To: Hamilton, Alexander



Boston July 4th 1794
Sir

The post last evening brought me your letter of the 26th. Ulto. The copy of a letter from the Collector of Ba[r]nstable said to be inclosed has not come to hand. You mention that the letter relates to a request from him for a boat for the use of the inspector at Tarpentine Cove. I cannot find such a place within the district of Barnstable. There are now in the Office two Masters of vessels from it neither of them ever heard of a cove by that name. Had Tarpaulin Cove been within the district of Ba[r]nstable I should have supposed that the name had been wrong copied. That cove is in the district of Edgartown, the collector of which must be the best Judge of the importance of keeping a boat there or not.
From this state of the business I can now only say in general that in my opinion few boats as possible should be kept up because That the boat men in most places from the want of constant employ become idle and acquire the habits and too often appear to the people as eaters of the public bread without doing that labour by which they should be entitled to receive it. That one dollar occasionally expended in hiring boats will go farther than five paid regular boat men. That an inspector by engaging with him a confidential friend or two may do more good in detecting frauds on the revenue than is possible to be done by boats for as soon as they are established they are as a public beacon to those who wish to evade the law and serve little other purposes than pointed them to different place where they may execute their unwarrantable purposes with less hazard. I do not know any Cove in the District of Ba[r]nstable or in Edgerton other than where boats are now keept where I think the public interest would on the whole be promoted by keeping one.
Secy of the Treasury
